Citation Nr: 1737014	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  13-32 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California 


THE ISSUE

Entitlement to recognition of the Appellant as the surviving spouse of the Veteran for the purpose of VA benefits.


ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to November 1974.  The Veteran passed away in January 2013.  The Appellant's status as the Veteran's surviving spouse is the question on appeal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 decision by the Department of Veterans Affairs (VA) Pension Management Center (PMC) in St. Paul Minnesota.  The RO in Los Angeles, California has current jurisdiction.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Appellant's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.


FINDINGS OF FACT

1. The Veteran and the Appellant were never lawfully married.

2. The preponderance of competent and credible evidence weighs against finding that the Veteran and the Appellant held themselves out as husband and wife.

3. The Appellant is not the surviving spouse of the Veteran.  


CONCLUSION OF LAW

The Appellant may not be recognized as the Veteran's surviving spouse for the purpose of receiving VA benefits.  38 U.S.C.A. §§ 101(3), 103, 1304 (West 2014); 38 C.F.R. §§ 3.50, 3.52 (2016).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

As a preliminary matter, the Board has considered the Veterans Claims Assistance Act of 2000 (VCAA) which involves VA's duties to notify and assist the claimant.  See 38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2014).  As will be discussed, however, this case is one in which the law is dispositive of the issue.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Under such circumstances, VCAA is not applicable.  See Manning v. Principi, 16 Vet.App. 534, 542-3 (2002) (holding that VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter).  

There is no further assistance that would be reasonably likely to assist the Appellant in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

Therefore, the Board can proceed with the adjudication of the claim.  

II. Legal Criteria

The Appellant contends that she should be recognized as the deceased Veteran's surviving spouse.  

A surviving spouse for VA purposes is defined as a person whose marriage to a Veteran meets the requirements of 38 C.F.R. § 3.1(j) and who was the spouse of the Veteran at the time of the Veteran's death; and (1) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death except where there was a separation which was due to the misconduct of, or procured by, the Veteran without fault of the spouse; and (2) has not remarried or has not since the death of the Veteran lived with another person and held himself/herself out openly to the public to be the spouse of such other person.  See 38 C.F.R. §§ 3.50(b), 3.53 (2016).  

VA defines a "marriage" as a marriage valid under the law of the place where the parties resided at the time of marriage, or the laws of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c) (West 2014); 
38 C.F.R. § 3.1(j).  In the present case, the parties lived together in California.

California Family Code Section 300 (a) provides that "consent alone does not constitute marriage.  Consent must be followed by the issuance of a license and solemnization as authorized by this division, except as provided by Section 425 and Part 4 (commencing with Section 500)."  Section 306 further provides that, generally, "a marriage shall be licensed, solemnized, and authenticated, and the authenticated marriage license shall be returned to the county recorder of the county where the marriage license was issued."  The Board is cognizant, however, that Section 308 provides that "a marriage contracted outside this state that would be valid by laws of the jurisdiction in which the marriage was contracted is valid in this state," which by its terms could relate to out-of-state common law marriages.  In this case however, there is no evidence that the Appellant cohabitated with the Veteran outside of California. 

Thus, California law does not recognize common law marriages that take place within the State of California.

The United States Court of Appeals for Veterans Claims (the Court) has held that one claiming to be the spouse of a Veteran has the burden to come forward with preponderating evidence of a valid marriage under the laws of the appropriate jurisdiction.  Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).



IV. Factual Background

The Appellant does not contend that she and the Veteran were lawfully married.  Instead, she asserts that because she lived with the Veteran for over ten years, their relationship should be recognized as a valid marriage under common law.

In October 2012, the Appellant and Veteran submitted a request for Change of Address/Cancellation of Direct Deposit form.  She listed herself as a close friend of the Veteran. 

The Appellant notified VA of the Veteran's death in January 2013.  She did not identify herself as the surviving spouse of the Veteran and her relationship to the Veteran was listed as "other."  

In February 2013, the Appellant filed for VA death benefits, she identified herself as the Veteran's "fiancé/girlfriend and close friend."  She reported that neither party had ever been married, and she listed her three children as the Veteran's stepchildren.  She reported that both parties intended to get married, but that she was unable to make it to the nursing home because she was in school.  She stated that she lived with the Veteran for about eleven years and medically cared for him.

In May 2013, the Appellant submitted additional lay statements.  She reported that she took care of the Veteran for 12 - 13 years.  The Appellant's mother submitted a statement in which she reported that the Appellant and the Veteran lived together from March 2002 until the Veteran's death in January 2013.  She stated that the parties held themselves out to be husband and wife, and she believed they were husband and wife because the Appellant took care of the Veteran. 

On her October 2013 Form 9, the Appellant stated that she lived with the Veteran for fourteen years, and that both parties considered themselves as married under common law.
IV. Analysis

The Appellant has not introduced any evidence to suggest that she was lawfully married to the Veteran.  There are no marriage licenses or certificates in the claim file and she has not referred to any such documents in her correspondence with VA.  Additionally, she has not alleged that the Veteran was the lawful father of her three children.

Unfortunately, the state of California does not recognize common law marriage.  Additionally, based on the evidence of record, the Appellant did not represent herself to be the Veteran's spouse in several documents, instead referring to herself as the Veteran's fiancé, girlfriend, and close friend.  She also reported that neither party had ever been married. 

VA's General Counsel has held that lack of residence in a jurisdiction recognizing a common law marriage is not necessarily a bar to establishment of a common law marriage for the surviving spouse.  VAOPGCPREC 58-91 (June 17, 1991), published at 56 Fed. Reg. 50,151 (1991).  

Indeed, under 38 C.F.R. § 3.52, a marriage could be "deemed valid" on the theory that the surviving spouse could have entered into the purported common law marriage without knowledge of the fact that there was an impediment to the marriage.  Colon v. Brown, 9 Vet. App. 104 (1996).  The impediment in the cited case was a previous divorce decree.  In this case before the Board, the only impediment would be the jurisdiction's non-recognition of a common law marriage. 

For VA purposes, an otherwise invalid marriage may be "deemed valid" if certain conditions are met, including (a) the marriage occurred 1 year or more before the veteran died (or at any time if a child was born to them before or during the marriage); (b) the claimant must have entered into the marriage with no knowledge of the legal impediment, (c) the claimant must have cohabited with the veteran continuously from the date of marriage to the date of his death, and (d) no claim has been filed by a legal surviving spouse who has been found entitled to benefits.  All four of the above criteria must be satisfied for VA to deem an otherwise invalid marriage as valid.  See 38 C.F.R. § 3.52.

In this case, the Appellant did not present herself as having been in a marriage to the Veteran, as she identified herself to be the Veteran's fiancé or girlfriend and reported neither party had ever been married.  Although relatives have reported that the couple held themselves out to be married, this is inconsistent with the Appellant's petitions and information documents submitted to VA.  

Therefore, for the foregoing reasons and bases, the Board finds the preponderance of the evidence establishes that the Veteran and the Appellant were not validly married.  As a result, the Appellant does not meet the criteria for entitlement to recognition as the Veteran's surviving spouse for purposes of VA death benefits, and her claim is denied.  See 38 C.F.R. § 3.50 (b) (2016).


ORDER

Entitlement to recognition of the Appellant as the surviving spouse of the Veteran for the purpose of VA benefits is denied.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


